Exhibit 10.58

English Translation

Form of Power of Attorney

I,                     , citizen of the People’s Republic of China (the “PRC”)
with ID No. of                     , is the shareholder of Beijing Gamease Age
Digital Technology Co., Ltd. (“Gamease”) holding                      equity
interest of Gamesase, hereby irrevocably appoint                      with the
following powers and rights during the term of this Power of Attorney:

I hereby appoint                      to exercise, on my behalf, all
shareholder’s rights corresponding to the                      equity interests
of Gamease in accordance with PRC laws and Gamease’s Articles of Association at
the shareholders’ meetings of Gamease, including but not limited to the right to
call the shareholder’s meeting, accept the notice regarding the shareholder’s
meeting and its agenda, participate in the shareholder’s meeting and exercise
the voting right (including elect, designate or appoint the director, general
manager, financial controller or other senior management personnel, the matters
of distribution of dividend), to sell or transfer any or all of equity interests
of Gamease.

Such authorization and appointment are based upon the precondition that
                     is acting as an employee of Beijing AmazGame Age Internet
Technology Co., Ltd. (“AmazGame”) and AmazGame agrees in written such
authorization and appointment. Once                      loses his title or
position in AmazGame or AmazGame notifies of the termination of such
authorization and appointment, I shall withdraw such authorization and
appointment to him immediately and designate/authorize the other individual
nominated by AmazGame to exercise the full aforesaid rights on behalf of myself
at the shareholders’ meetings of Gamease. If I die, I agree to transfer the
right and obligation pursuant to this Power of Attorney to the person designated
by AmazGame.

The initial term of this Power of Attorney is ten (10) years upon the execution
date of this Power of Attorney during the duly existing term of Gamease unless
the early termination of Operation Agreement jointly executed by AmazGame and
Gamease by any reason. If the term expires, upon the request by AmazGame, I will
extend the term of this Power of Attorney. Within the term of this Power of
Attorney, this Power of Attorney shall not be revised or terminated without the
consent of AmazGame.

 

                          

  (Signature)                     , 2010

 

1